Title: To Thomas Jefferson from Arthur S. Brockenbrough, 19 October 1820
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
October 19th 1820
I must beg leave to suggest some few alterations in the arcade in front of Hotel A without altering the height of the building, as the span of the arch is 6 feet and the arches in front of the adjoining dormitories are only 5. F. 4 I it requires 4 inches more height for the arcade in front of the Hotel than those in front of the dormitores, I think it will look better to let the entablature of the dormitories finish against the arcade of Hotel A as it does at Hotel B and let the arcade of Hotel A rise  as at Hotel B—the entablature to rest on the Key stone which is 14 inches high the arch in the flank walls I think should be of the same span of those of the front as a view of the whole can be taken at once from the road—It will certainly be better raise the windows 24 or 30 inches above the floor of the Hotel A as the back windows will otherwise be very near the ground in consequence of the rise in the ground—I have sent you the plan of Hotel A that you may see the alterations I propose making as Mr Oldham has not yet taken it off you will please return it after an examination, the work of the Hotel is now progressing, it will therefore be important to decide on it immediately—the same difficulty presents itself at Hotel C the arches there are 6 ft wide & 5 ft 4 in front of the dormitories, as the entablature cannot be rased at that Hotel would it not be better to reduce the width of the arches to 5 feet 4 inches as in front of the dormitores, you will please let me hear from you by the return of the boy or early in the morning as the work is progressing fast—On Saturday I propose going to Richmond, to purchase a tinman for the use of this institution, and also a parcel of tin which has been offered me, & to procure clothing for our laborers, any business that I can transact for you I will attend to with pleasuremost respectfully Sir your Obt SertA. S. BrockenbroughP.S. I must ask the favor of you to let me see my last report, I believe I have made some small errors, which if corrected I hope will not make any difference as to the report of the VisitorsA. S. B—